UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2015 Date of reporting period:	September 30, 2015 Item 1. Schedule of Investments: Putnam VT Growth and Income Fund The fund's portfolio 9/30/15 (Unaudited) COMMON STOCKS (96.4%) (a) Shares Value Aerospace and defense (7.2%) Airbus Group SE (France) 87,742 $5,211,523 Bombardier, Inc. Class B (Canada) 1,870,453 2,340,694 Embraer SA ADR (Brazil) (S) 48,600 1,243,188 General Dynamics Corp. 63,800 8,801,210 Honeywell International, Inc. 136,800 12,953,592 L-3 Communications Holdings, Inc. 83,700 8,748,324 Northrop Grumman Corp. 101,900 16,910,305 Raytheon Co. 77,600 8,478,576 Rockwell Collins, Inc. 27,500 2,250,600 United Technologies Corp. 56,500 5,027,935 Airlines (0.7%) American Airlines Group, Inc. 100,500 3,902,415 Spirit Airlines, Inc. (NON) 67,400 3,188,020 Automobiles (0.3%) General Motors Co. 95,600 2,869,912 Banks (11.2%) Bank of America Corp. 1,093,145 17,031,199 Citigroup, Inc. 526,350 26,112,224 JPMorgan Chase & Co. 540,286 32,941,237 KeyCorp 342,300 4,453,323 PacWest Bancorp 39,600 1,695,276 Regions Financial Corp. 511,300 4,606,813 Wells Fargo & Co. 494,120 25,373,062 Beverages (0.3%) PepsiCo, Inc. 31,700 2,989,310 Biotechnology (0.2%) Gilead Sciences, Inc. 24,600 2,415,474 Building products (0.5%) Fortune Brands Home & Security, Inc. 107,400 5,098,278 Capital markets (4.9%) AllianceBernstein Holding LP (Partnership shares) 122,600 3,261,160 Bank of New York Mellon Corp. (The) 107,500 4,208,625 Charles Schwab Corp. (The) 226,300 6,463,128 E*Trade Financial Corp. (NON) 83,500 2,198,555 Goldman Sachs Group, Inc. (The) 50,569 8,786,869 KKR & Co. LP 304,732 5,113,403 Morgan Stanley 345,064 10,869,516 State Street Corp. 117,900 7,924,059 Chemicals (3.2%) Axalta Coating Systems, Ltd. (NON) 188,735 4,782,545 Axiall Corp. 63,500 996,315 CF Industries Holdings, Inc. 56,400 2,532,360 Dow Chemical Co. (The) 177,400 7,521,760 E.I. du Pont de Nemours & Co. (S) 142,900 6,887,780 Huntsman Corp. 211,500 2,049,435 Linde AG (Germany) 14,896 2,412,922 Monsanto Co. 41,700 3,558,678 Symrise AG (Germany) 26,321 1,581,076 Commercial services and supplies (0.7%) Tyco International PLC 212,275 7,102,722 Communications equipment (1.2%) Cisco Systems, Inc. 473,700 12,434,625 Consumer finance (0.9%) American Express Co. 118,500 8,784,405 Containers and packaging (0.6%) Packaging Corp. of America 93,200 5,606,912 Diversified consumer services (—%) ITT Educational Services, Inc. (NON) (S) 131,683 451,673 Diversified telecommunication services (1.1%) AT&T, Inc. 158,900 5,176,962 Verizon Communications, Inc. 138,472 6,024,917 Electric utilities (1.7%) American Electric Power Co., Inc. 48,200 2,740,652 Edison International 68,500 4,320,295 Exelon Corp. 332,600 9,878,220 Energy equipment and services (1.5%) Baker Hughes, Inc. 78,300 4,074,732 Ezion Holdings, Ltd. (Singapore) (S) 1,597,640 735,301 Halliburton Co. 165,200 5,839,820 Schlumberger, Ltd. 69,889 4,820,244 Food and staples retail (2.4%) CVS Health Corp. 173,300 16,719,984 Wal-Mart Stores, Inc. 114,200 7,404,728 Food products (1.5%) Hershey Co. (The) 49,300 4,529,684 Kraft Heinz Co. (The) 58,300 4,114,814 Mondelez International, Inc. Class A 161,800 6,774,566 Health-care equipment and supplies (2.5%) Abbott Laboratories 62,200 2,501,684 Baxter International, Inc. 107,100 3,518,235 Boston Scientific Corp. (NON) 184,400 3,026,004 C.R. Bard, Inc. 28,800 5,365,728 Medtronic PLC 116,024 7,766,647 Zimmer Biomet Holdings, Inc. (S) 26,400 2,479,752 Health-care providers and services (1.5%) Cardinal Health, Inc. 27,300 2,097,186 Cigna Corp. 36,900 4,982,238 HCA Holdings, Inc. (NON) 50,900 3,937,624 UnitedHealth Group, Inc. 37,400 4,338,774 Hotels, restaurants, and leisure (1.3%) Hilton Worldwide Holdings, Inc. 370,000 8,487,800 Penn National Gaming, Inc. (NON) 164,042 2,752,625 Vail Resorts, Inc. 17,800 1,863,304 Household durables (0.6%) PulteGroup, Inc. 198,500 3,745,695 Whirlpool Corp. 12,400 1,826,024 Household products (0.9%) Kimberly-Clark Corp. 31,400 3,423,856 Procter & Gamble Co. (The) 71,500 5,143,710 Independent power and renewable electricity producers (1.5%) Calpine Corp. (NON) 512,733 7,485,902 NRG Energy, Inc. 507,600 7,537,860 Industrial conglomerates (1.7%) General Electric Co. 516,770 13,032,939 Siemens AG (Germany) 40,691 3,635,466 Insurance (5.3%) ACE, Ltd. (S) 41,000 4,239,400 American International Group, Inc. 311,200 17,682,384 Assured Guaranty, Ltd. 185,267 4,631,675 Genworth Financial, Inc. Class A (NON) 360,000 1,663,200 Hartford Financial Services Group, Inc. (The) (S) 267,500 12,246,150 MetLife, Inc. 133,713 6,304,568 Prudential PLC (United Kingdom) 317,835 6,719,209 Internet and catalog retail (—%) FabFurnish GmbH (acquired 8/2/13, cost $13) (Private) (Brazil) (F) (RES) (NON) 10 8 Global Fashion Holding SA (acquired 8/2/13, cost $636,303) (Private) (Brazil) (F) (RES) (NON) 15,020 391,191 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $13) (Private) (Brazil) (F) (RES) (NON) 10 8 New Middle East Other Assets GmbH (acquired 8/2/13, cost $5) (Private) (Brazil) (F) (RES) (NON) 4 3 Internet software and services (1.1%) Google, Inc. Class C (NON) 15,515 9,439,636 Yahoo!, Inc. (NON) 68,400 1,977,444 Media (3.1%) Comcast Corp. Class A 125,200 7,121,376 Discovery Communications, Inc. Class A (NON) (S) 96,900 2,522,307 DISH Network Corp. Class A (NON) 71,700 4,182,978 Liberty Global PLC Ser. C (United Kingdom) (NON) 176,400 7,235,928 Time Warner Cable, Inc. 18,100 3,246,597 Time Warner, Inc. 95,600 6,572,500 Metals and mining (0.5%) Alcoa, Inc. 185,800 1,794,828 BHP Billiton, Ltd. (Australia) 99,739 1,573,055 Goldcorp, Inc. (Canada) 35,900 449,468 Newmont Mining Corp. 47,500 763,325 Multi-utilities (0.5%) PG&E Corp. 87,700 4,630,560 Multiline retail (0.3%) Macy's, Inc. 52,300 2,684,036 Oil, gas, and consumable fuels (10.3%) Anadarko Petroleum Corp. 153,900 9,294,021 Apache Corp. 86,500 3,387,340 Cabot Oil & Gas Corp. 201,800 4,411,348 Concho Resources, Inc. (NON) 50,700 4,983,810 ConocoPhillips 182,800 8,767,088 CONSOL Energy, Inc. (S) 125,100 1,225,980 Devon Energy Corp. 142,500 5,285,325 Diamondback Energy, Inc. (NON) 45,700 2,952,220 Energen Corp. 53,400 2,662,524 EOG Resources, Inc. 37,800 2,751,840 Exxon Mobil Corp. 143,818 10,692,868 Gulfport Energy Corp. (NON) 154,200 4,576,656 Marathon Oil Corp. 295,400 4,549,160 MarkWest Energy Partners LP 85,700 3,677,387 Nordic American Tankers, Ltd. (Norway) (S) 141,100 2,144,720 Pioneer Natural Resources Co. 38,800 4,719,632 Royal Dutch Shell PLC ADR Class A (United Kingdom) 137,313 6,507,263 Scorpio Tankers, Inc. 310,900 2,850,953 Southwestern Energy Co. (NON) 143,500 1,821,015 Suncor Energy, Inc. (Canada) 155,127 4,148,732 Total SA ADR (France) (S) 170,400 7,618,584 Whiting Petroleum Corp. (NON) 275,756 4,210,794 Paper and forest products (0.3%) Louisiana-Pacific Corp. (NON) (S) 196,300 2,795,312 Personal products (1.6%) Avon Products, Inc. (S) 691,363 2,246,930 Coty, Inc. Class A (NON) (S) 215,781 5,839,034 Edgewell Personal Care Co. 93,500 7,629,600 Pharmaceuticals (11.4%) AbbVie, Inc. 89,000 4,842,490 Allergan PLC (NON) 32,000 8,697,920 AstraZeneca PLC ADR (United Kingdom) (S) 311,600 9,915,112 Bristol-Myers Squibb Co. 159,400 9,436,480 Eli Lilly & Co. 142,900 11,959,301 Johnson & Johnson 162,400 15,160,040 Merck & Co., Inc. 331,925 16,393,776 Pfizer, Inc. 617,254 19,387,948 Sanofi ADR (France) 108,100 5,131,507 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 107,900 6,092,034 Zoetis, Inc. 177,702 7,317,768 Real estate investment trusts (REITs) (1.0%) Altisource Residential Corp. (S) 104,727 1,457,800 American Tower Corp. 36,700 3,228,866 Gaming and Leisure Properties, Inc. 168,900 5,016,330 Road and rail (0.6%) Union Pacific Corp. 67,400 5,958,834 Semiconductors and semiconductor equipment (1.6%) Canadian Solar, Inc. (Canada) (NON) (S) 79,700 1,324,614 Intel Corp. 243,100 7,327,034 Lam Research Corp. 36,463 2,382,128 Micron Technology, Inc. (NON) 201,100 3,012,478 ON Semiconductor Corp. (NON) 194,800 1,831,120 Software (2.0%) Microsoft Corp. 292,600 12,950,476 Oracle Corp. 130,300 4,706,436 TiVo, Inc. (NON) 281,200 2,435,192 Specialty retail (1.9%) Advance Auto Parts, Inc. 14,400 2,729,232 Bed Bath & Beyond, Inc. (NON) (S) 44,700 2,548,794 Gap, Inc. (The) (S) 112,400 3,203,400 Home Depot, Inc. (The) 33,800 3,903,562 Michaels Cos., Inc. (The) (NON) 90,600 2,092,860 Sally Beauty Holdings, Inc. (NON) 84,700 2,011,625 Tile Shop Holdings, Inc. (NON) 254,000 3,042,920 Technology hardware, storage, and peripherals (2.9%) Apple, Inc. 79,200 8,735,760 EMC Corp. 258,800 6,252,608 Hewlett-Packard Co. 215,410 5,516,650 QLogic Corp. (NON) 205,700 2,108,425 Samsung Electronics Co., Ltd. (South Korea) 6,601 6,348,160 Thrifts and mortgage finance (0.6%) Radian Group, Inc. 400,487 6,371,748 Tobacco (0.6%) Philip Morris International, Inc. 79,400 6,298,802 Wireless telecommunication services (0.7%) Vodafone Group PLC ADR (United Kingdom) 211,210 6,703,805 Total common stocks (cost $868,389,800) CONVERTIBLE PREFERRED STOCKS (0.4%) (a) Shares Value Allergan PLC Ser. A, 5.50% cv. pfd. 2,629 $2,480,356 Frontier Communications Corp. Ser. A, $11.125 cum. cv. pfd. (NON) 12,313 1,152,035 Total convertible preferred stocks (cost $3,860,300) SHORT-TERM INVESTMENTS (9.1%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.24% (d) Shares 56,398,836 $56,398,836 Putnam Short Term Investment Fund 0.13% (AFF) Shares 33,477,687 33,477,687 SSgA Prime Money Market Fund Class N 0.09% (P) Shares 450,000 450,000 U.S. Treasury Bills 0.16%, February 11, 2016 $1,000,000 999,908 U.S. Treasury Bills 0.02%, October 8, 2015 50,000 50,000 Total short-term investments (cost $91,375,954) TOTAL INVESTMENTS Total investments (cost $963,626,054) (b) FORWARD CURRENCY CONTRACTS at 9/30/15 (aggregate face value $42,760,078) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse International British Pound Sell 12/16/15 $24,450,534 $24,747,129 $296,595 Euro Sell 12/16/15 8,688,097 8,796,645 108,548 JPMorgan Chase Bank N.A. Euro Sell 12/16/15 9,103,180 9,216,304 113,124 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2015 through September 30, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $1,001,866,606. (b) The aggregate identified cost on a tax basis is $973,978,684, resulting in gross unrealized appreciation and depreciation of $186,770,891 and $99,809,763, respectively, or net unrealized appreciation of $86,961,128. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $391,210, or less than 0.1% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $43,117,683 $163,567,738 $173,207,734 $34,545 $33,477,687 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $56,398,836, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $55,708,074. (F) This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (P) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) This security is on loan, in part or in entirety, at the close of the reporting period. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund did not have a net liability position on open derivative contracts subject to the Master Agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $75,095,148 $— $391,210 Consumer staples 73,115,018 — — Energy 117,974,056 735,301 — Financials 232,664,975 6,719,209 — Health care 156,763,722 — — Industrials 105,037,632 8,846,989 — Information technology 82,434,626 6,348,160 — Materials 39,738,718 5,567,053 — Telecommunication services 17,905,684 — — Utilities 36,593,489 — — Total common stocks Convertible preferred stocks — 3,632,391 — Short-term investments 33,927,687 57,448,744 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $518,267 $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $518,267 $— Total $— The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount) The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Credit Suisse International JPMorgan Chase Bank N.A. Total Assets: Forward currency contracts# $405,143 $113,124 $518,267 Total Assets $405,143 $113,124 $518,267 Liabilities: Forward currency contracts# — — — Total Liabilities $— $— $— Total Financial and Derivative Net Assets $405,143 $113,124 $518,267 Total collateral received (pledged)##† $300,000 $113,124 Net amount $105,143 $— † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 25, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 25, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 25, 2015
